Citation Nr: 1511643	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to December 1969. 

Service personnel records reflect that the Veteran has received the Purple Heart Medal and Combat Action Ribbon for his service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee; that rating decision denied the Veteran's claim for a rating in excess of 30 percent for posttraumatic stress disorder.  Thereafter, due to the Veteran's international move to Australia, his file was transferred to the RO in Pittsburgh, Pennsylvania. 

In February 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in Washington, D.C.; a transcript of that hearing is associated with the claims file. 

The Veteran is presently living in Australia. 

In April 2011, the Board remanded the case for further development.  At that time, the Board noted that the issue of entitlement to a total disability rating based on individual unemployment (TDIU) had been raised by the record.

The RO, in a September 2014 rating decision increased the rating of the Veteran's posttraumatic stress disorder to 70 percent, and in a December 2014 rating decision granted entitlement to TDIU.  Both awards were effective from July 17, 2007, the date of the Veteran's claim for an increased rating.  The issue of a rating in excess of 70 percent for posttraumatic stress disorder remains on appeal.




FINDING OF FACT

Throughout the appeal period, posttraumatic stress disorder has been manifested by deficiencies in most areas, such as social relationships, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  There has been no showing of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for a rating higher than 70 percent for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in August 2007.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that a disability had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  Additional notice was provided in an August 2008 letter, and the case was subsequently readjudicated, most recently in a September 2014 rating action.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records as well as VA and private medical records and records of the Social Security Administration (SSA).  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was provided a VA examination in July 2007.  In February 2014 his treatment provider in Australia completed a VA disability questionnaire to evaluate the severity of the Veteran's posttraumatic stress disorder.  As the reports included a review of the medical history and sufficient findings to rate the disability, the VA examination and the other evidence of record is adequate.  38 C.F.R. § 4.2. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

General Rating Policy

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Rating Criteria

Posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

Posttraumatic stress disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Evidence 

In a rating decision in June 2006, the RO granted service connection and assigned an initial rating of 30 percent for posttraumatic stress disorder with depression.  The Veteran did not appeal this initial rating.

In July 2007, the Veteran filed a claim for an increase for posttraumatic stress disorder.  Pursuant to the RO's September 2014 rating decision, a 70 percent rating is now in effect for the entire appeal period.

On VA examination in May 2006, the Veteran reported that he did not like to be around people.  However, he lived with his wife and reported "getting out with his friends and going golfing."  He was estranged from his adult son due to his son's lack of acceptance of the Veteran's current wife.  The examiner noted a history of irritable outbursts, sleep disturbance, and concentration deficits.  On examination, the Veteran's grooming as well as his speech fluency, articulation, tone, and rate were all quite good.  He was oriented to person, place, time, and situation.  The Veteran denied suicidal or homicidal thoughts and did not manifest any paranoid ideation or ritualistic behavior.  There were no signs of psychosis.  His judgment was intact and insight was apparent.  His remote memory was grossly intact, but recent memory showed some mild impairment.  The examiner diagnosed posttraumatic stress disorder and major depressive disorder, and assigned a GAF score of 45. 

On a July 2007 VA treatment record, the Veteran's spouse reported that he kept weapons close by as well as dogs and a detection system in order to feel secure in his house.  The Veteran reported poor recent memory, decreased energy levels, and increased irritability.  On examination, the Veteran was neatly groomed and oriented in all spheres.  The GAF score was 49.

In a letter dated in August 2008, the Veteran's wife, a registered nurse, reported that he suffered from "delusions (a fixed false belief) believing that he is persecuted by various persons."  She reported he becomes violent at times when out in the community, slamming his fist into a door or wall and yelling at people that have offended him.  

On a SSA function report completed by the Veteran in October 2008, the Veteran reported that he did not socialize much.  He attended church on Sundays and would go to the score to shop for food.  He did some repair work around the house and some gardening, but mostly watched television or played cards on the computer.  

The Veteran was examined by a consultant psychiatrist in Australia in September 2009.  The Veteran was appropriately and cleanly dressed.  He was described as highly reliant on his wife, who accompanied him; he had considerable difficulty describing his experiences and feelings, and she often came to his assistance.  The Veteran reported that he has a short attention span and is prone to losing track of what he is doing when performing jobs around the house although he does manage to concentrate when using the computer.  The Veteran regularly attended church with his wife, where they would talk to friends.  He also played golf with other veterans on a weekly to fortnightly basis.  On examination, the Veteran's speech was slow and he had difficulty expressing himself, but there was no disorder of thought form, and no delusions, hallucinations or other psychotic phenomena.  The Veteran did describe some over-valued ideas, noting that he believed the CIA might have been watching him when he lived in America.  Cognitive testing of orientation, attention, concentration, and memory was within normal limits.  The examiner assigned a GAF score of 35 and noted that the Veteran was unemployable.

During his hearing before the undersigned in February 2011, the Veteran reported that he played golf once per week in a foursome and they would have a beer together afterwards.  

The Veteran's treating psychiatrist completed a VA posttraumatic stress disorder disability benefits questionnaire in February 2014.  The Veteran was noted to still be married.  The examiner noted a GAF score of 31 and "severe impairment in functioning."  The examiner checked "total occupational and social impairment" as best summarizing the Veteran's level of occupational and social impairment with regards to his mental diagnoses.  The examiner endorsed the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work-like setting.  

The examiner specifically did not check the following symptoms:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Analysis

The Veteran's disability picture throughout the appeal period has been most consistent with occupational and social impairment with deficiencies in most areas such as social relationships, judgment, thinking, and mood.  The GAF scores have ranged from 31 to 49, indicating serious impairment in social, occupational, or school functioning and some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  These warrant the current 70 percent rating.  

On the February 2014 disability benefits survey, the Veteran's treating psychiatrist noted depressed mood; anxiety; suspiciousness; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work-like setting.  These symptoms are explicitly listed among the schedular criteria for the 30, 50, and 70 percent evaluations.  

The evidence does not demonstrate the criteria for a 100 percent rating.  While the Veteran's psychiatrist noted "total occupational and social impairment" on the February 2014 disability benefits survey, he specifically did not check any of the symptoms detailed in the criteria for a 100 percent rating, specifically: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self of others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

Suicidal and homicidal ideation have been consistently denied, and while the Veteran's wife has described his irritability and striking of walls and doors when frustrated in public, there is no history of violence against others and there is no basis for a finding that the Veteran is a persistent danger to himself or others or has exhibited grossly inappropriate behavior.  Likewise the Veteran has been consistently shown to be fully oriented; there is no showing that he has disorientation to time or place or memory loss for names of close relatives or his own name.  There is no showing of inability to perform activities of daily living; the Veteran has been shown to be adequately dressed.  

The Veteran has reported that he golfs weekly and has a beer afterwards with his golf foursome.  He also attends church weekly and talks to people there.  He has been married throughout the appeals period.  Based on these findings, the Board cannot find that the Veteran manifests total social impairment.  Instead, the record demonstrates deficiencies in most areas as contemplated by the current 70 percent rating.




Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).











ORDER

A rating in excess of 70 percent for posttraumatic stress disorder is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


